Citation Nr: 1105392	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-25 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from July 1984 to July 1986 and 
from February 2006 to May 2007.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied the benefits sought on appeal.  The Veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.

A hearing was held on August 27, 2010, by means of video 
conferencing equipment with the appellant in St. Paul, Minnesota, 
before Kathleen K. Gallagher, a Veterans Law Judge, sitting in 
Washington, DC, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand:  To afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

In this case, the Veteran was afforded a VA examination in August 
2007 in connection with his claim for service connection.  The 
examiner reviewed the claims file and performed a physical 
examination after which he stated that the current medical 
examination was not sufficient to confirm any anatomical or 
functional impairment.  Thus, despite the Veteran's complaints of 
pain, the examiner did not diagnose him with an actual disorder.  
The Board notes that pain alone is not a disease or injury, and 
it is not a disability for purposes of VA compensation. Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part 
and remanded on other grounds sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Nevertheless, since that time, records from the Department of 
Defense have been obtained that document the Veteran as having 
left hip pain in August 2006, which would have been during his 
military service.  Moreover, the Veteran and his representative 
have requested that he be afforded another VA examination given 
the passage of time.  The Veteran also asserted in an April 2008 
statement that his condition had worsened.  The Board does note 
that more recent VA treatment records document him as having 
osteoarthritis of the left hip in his active problem list.  
However, it is unclear as to whether such an assessment was based 
on the Veteran's reported history or on an objective examination.  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary for the purpose of determining the nature 
and etiology of any left hip disorder that may be present.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any left hip disorder that may 
be present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed, but should 
include x-rays.  The examiner is requested 
to review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records and 
post- service medical records.

It should be noted that the evidence of 
record does show that the Veteran sought 
treatment for left hip pain during his 
military service in August 2006.  His 
active problem list in VA treatment records 
also includes osteoarthritis of the left 
hip.

The examiner should identify all current 
diagnoses of a left hip disorder, including 
arthritis.  For each diagnosis identified, 
the examiner should state whether it is at 
least as likely as not that the disorder is 
related to the Veteran's symptomatology in 
service or is otherwise causally or 
etiologically related to his military 
service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  After completing the above action, the 
RO should conduct any other development as 
may be indicated by a response received as 
a consequence of the action taken in the 
preceding paragraph. 

3.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


